.\o   245~ (Rev. 02/18)   Judgment in a Criminal Case
                          Sheet I



                                             UNITED STATES DISTRICT COURT
                                              Eastern District of Pennsylvania
                                                               )
                  UNITED STATES OF AMERICA                     )     JUDGMENT IN A CRIMINAL CASE
                             v.                                )
                       JACOYA BRAZZLE                   FILED  )
                                                               )
                                                                     Case Number: DPAE2:18-CR-000520-001
                                                        SEP O4 2019
                                                               )     USM Number: 76816-066
                                                               )
                                       f<ATE B r' MAf\J, Clerk )      Mark T. Wilson, Esq .
                                      By _ _ _ Dep. Clerk )          Defendant's Attorney
 THE DEFENDANT:
 liZf pleaded guilty to count(s)         1 and 2 of the Indictment

 D pleaded nolo contendere to count(s)
   which was accepted by the court
 D was found guilty on count(s)
   after a plea of not guilty.

 The defendant is adjudicated guilty of these offenses:




  18:1029(a)(2)                                                                                               7/10/2018                    2



        The defendant is sentenced as provided in pages 2 through          __7 _ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 liZI Count( s)     3                                      ~ is      Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of an)' change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defenoant must notify the court and United States attorney of material clianges in econmruc circumstances.




                                                                           Timothy J. Savage, United States District Judge
                                                                          Name and Title of Judge


                                                                           9/4/2019
                                                                          Date
-_ AO 245B (Rev. 02/ 18) Judgment in Criminal Case
                         Sheet 2 - hnprisonment

                                                                                                       Judgment -          2_ of
                                                                                                                    Page _ _       7
   DEFENDANT: JACOYA BRAZZLE
   CASE NUMBER: DPAE2:18-CR-000520-001

                                                              IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
   term of:

    eight (8) months on Counts 1 and 2, to run concurrently. Total term of imprisonment is eight (8) months.




       D The court makes the following recommendations to the Bureau of Prisons:




       liZf The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
              D at     - - - - -- - -- -
                                                     D a.m.      D p.m.       on

              D as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              D before 2 p.m. on
              D as notified by the United States Marshal.
              D as notified by the Probation or Pretrial Services Office.


                                                                    RETURN
   I have executed this judgment as follows :




              Defendant delivered on                                                      to

   at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                    UNITED STA TES MARSHAL



                                                                            By
                                                                                                DEPUTY UNITED STATES MARSHAL
, AO 2458 (Rev. 02/ 18) Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                        Judgment- Page   _-=c....__   of
DEFENDANT: JACOYA BRAZZLE
CASE NUMBER: DPAE2:18-CR-000520-001
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
     five (5) years on Count 1 and three (3) years on Count 2, to run concurrently. Total term of supervised release is five (5)
     years.




                                                       MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
4.       ~ You must make restitution in accordance with 18 U .S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.       D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq. ) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
     AO 2458 (Rev. 02/ l 8) Judgment in a Criminal Case
•;                          Sheet 3A - Supervised Release
                                                                                                    Judgment- Page _ _ ___ of - -- - ' ' - - - -
     DEFENDANT: JACOYA BRAZZLE
     CASE NUMBER: DPAE2:18-CR-000520-001

                                            STANDARD CONDITIONS OF SUPERVISION
     As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
     because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
     officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

     1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
           release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
           frame.
     2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
           when you must report to the probation officer, and you must report to the probation officer as instructed.
     3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
           court or the probation officer.
     4.    You must answer truthfully the questions asked by your probation officer.
     5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
           arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
           the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
           hours of becoming aware ofa change or expected change.
     6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
           take any items prohibited by the conditions of your supervision that he or she observes in plain view.
     7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
           doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
           you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
           responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
           days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
           becoming aware of a change or expected change.
     8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
           convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
           probation officer.
     9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
     10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
           designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
     11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
           first getting the permission of the court.
     12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
           require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
           person and confirm that you have notified the person about the risk.
     13.   You must follow the instructions of the probation officer related to the conditions of supervision.



     U.S. Probation Office Use Only
     A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
     judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
     Release Conditions, available at: www.uscourts.gov.


     Defendant's Signature                                                                                     Date
                                                                                                                      - - - - -- - - - -- -
AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
                      Sheet 3B - Supervised Release
                                                                                           Judgment- Page   -~5-   of
DEFENDANT: JACOYA BRAZZLE
CASE NUMBER: DPAE2:18-CR-000520-001

                                    ADDITIONAL SUPERVISED RELEASE TERMS
 1. Defendant shall pay to the United States a special assessment of $200.00, which shall be due immediately.

2. Defendant shall pay restitution in the amount of $11 ,047.10, to be distributed as follows: Melvin Schultz - $808.19; and
KeyBank - $10,238.91 . Payments shall be made at a rate of $25.00 per quarter, subject to adjustment.

3. The defendant shall refrain from the use of alcohol and shall submit to testing to ensure compliance. It is further ordered
that the defendant shall submit to evaluation and treatment as directed by the U.S. Probation Office. The defendant shall
abide by the rules of any program and rema in in treatment until satisfactorily discharged with the approval of the U.S.
Probation Office.

4. The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other form s
of testing to ensure compliance. It is further ordered that the defendant shall submit to drug treatment, on an outpatient or
inpatient basis, as directed by the U.S. Probation office. The defendant shall abide by the rules of any program and shall
remain in treatment until satisfactorily discharged with the approval of the U.S. Probation Office.

5. The defendant shall provide the U.S. Probation Office with full disclosure of her financial records to include yearly
income tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer
in the investigation of her financial dealings and shall provide truthful monthly statements of her income.

6. The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the
approval of the Probation Office .
AO 24.5B (Rev. 02/ 18)   Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment - Page   -=6-   of      7
 DEFENDANT: JACOYA BRAZZLE
 CASE NUMBER: DPAE2:18-CR-000520-001
                                                 CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                          Assessment                   JVTA Assessment*                                          Restitution
 TOTALS              $ 200.00                      $                               $                           $ 11,047.10



 D The determination ofrestitution is deferred until             ----
                                                                            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
        after such determination.

 ~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'Illent, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                          Total Loss**
   Melvin Schultz
   Melvin Schultz, c/o VAMC

   1400 Blackhorse Hill Road

   BLDG 138A, Room 126

  Coatesville, PA 19320-2040



   KeyBank

  Attn: Fraud Detection Unit

   555 Patroon Creek Blvd

   ML NY-31-55-0122

  Albany, NY 12206
                   ----------~·
 TOTALS                                 $                   11,047.10            $_    _ _ __ 11_,_
                                                                                                  04_7_.1_0_


 liZl    Restitution amount ordered pursuant to plea agreement $             11,047.10
                                                                            - -- -- - - - - -
 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 ~       The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         ~ the interest requirement is waived for the              D fine    ~ restitution.

         D the interest requirement for the            D    fine    •    restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No . 114-22.
 ** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 24.58 (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments

                                                                                                            Judgment -   Page   _..:_7_   of        7
DEFENDANT: JACOYA BRAZZLE
CASE NUMBER: DPAE2:18-CR-000520-001

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     ~    Lump sum payment of$           200.00               due immediately, balance due


           •lill   not later than                                  , or
                   in accordance with ~ C,
                                                   •    D,
                                                              •     E, or     D Fbelow; or
B     •    Payment to begin immediately (may be combined with               • c,       OD,or        D F below); or

C     ~    Payment in equal         quarterly        (e. g., weekly, monthly, quarterly) installments of $  25.00                over a period of
                           (e.g., months or years), to commence           30 days (e.g., 30 or 60 days) after the date of this judgment; or

D     D    Payment in equal     _ _ _ _ _ (e. g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g. , months or years), to commence
                                                              _____ (e.g. , 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E     D    Payment during the term of supervised release will commence within _ _ _ __ (e.g. , 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
